Name: Council Regulation (EEC) No 3437/82 of 14 December 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 82 Official Journal of the European Communities No L 362/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3437/82 of 14 December 1982 amending Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, in national currency in the Member State for whose currency the revaluation is greatest, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas work on the proposal for a Council Regula ­ tion on the exchange rates to be applied in the agri ­ cultural sector, presented by the Commission on 20 February 1980 , has not yet been completed ; whereas, when the proposals concerning the fixing of the prices for certain agricultural products and certain ancillary measures , presented by the Commission on 8 February 1982, were adopted, the amendment which is the subject of this Regulation was postponed ; Whereas the current provisions of Regulation (EEC) No 878 /77 (2), as last amended by Regulation (EEC) No 2792/82 (3), relating to the adjustment, following a change in the representative rates, of amounts fixed in ECU and not connected with the fixing of prices , in particular under the policy on agricultural structures , provide only for an adjustment of 2 % , irrespective of real changes in the representative rates ; whereas Article 5 of the said Regulation should, therefore , be amended in this respect, so as to have effect during January 1983 ; Whereas all eventualities must be covered ; whereas it should therefore be laid down that the increase may not exceed the amount necessary to avoid a reduction Article 5 (2) of Regulation (EEC) No 878/77 shall be replaced by the following : '2 . In the event of a revaluation of one or more agricultural exchange rates, the amounts fixed in ECU which are not linked to the fixing of prices may be increased in accordance with the procedure referred to in paragraph 1 . 3 . As regards the amounts which Member States determine within upper and lower limits, the increase shall apply to the maximum and minimum amounts . In the case of the upper limit, the increase may not exceed the amount necessary to avoid a reduc ­ tion in national currency of the amounts actually applicable in the Member State in which the effect of the revaluation on those amounts is greatest. In the case of the lower limit, paragraph 4 shall apply. 4 . As regards amounts other than those referred to in paragraph 3 , the increase may not exceed the amount necessary to avoid a reduction in national currency of the amounts in question in the Member State for whose currency the revaluation is greatest.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No C 97, 21 . 4 . 1980 , p . 1 and OJ No C 104, 26 . 4 . 1982, p . 25 . (2) OJ No L 106, 29 . 4. 1977, p . 27 . (3) OJ No L 295 , 21 . 10 . 1982, p . 6 . It shall apply throughout January 1983 . No L 362/2 Official Journal of the European Communities 23 . 12. 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1982. For the Council The President N. A. KOFOED